Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “…data packets comprises…” and should instead recite “…data packets further comprises….”  Appropriate correction is required.  Claim 3 depends on Claim 2 and is therefore also objected to for depending on this informality.  
Claim 4 is objected to because of the following informalities:  Claim 4 recites “…data packets comprises…” and should instead recite “…data packets further comprises….”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “…data packets comprises…” and should instead recite “…data packets further comprises….”  Appropriate correction is required.  Claim 10 depends on Claim 9 and therefore is also objected to for depending on this informality.  
Claim 11 is objected to because of the following informalities:  Claim 11 recites “…data packets comprises…” and should instead recite “…data packets further comprises….”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “…data packets comprises…” and should instead recite “…data packets further comprises….”  Appropriate correction is required.  Claim 17 depends on Claim 16 and therefore is also objected to for depending on this informality.  
Claim 18 is objected to because of the following informalities:  Claim 2 recites “…data packets comprises…” and should instead recite “…data packets further comprises….”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Exemplary Claim 15 substantially recites:  A computer-program product for facilitating reconciliation, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:  training a cognitive engine to recognize a set of tags in customer data, wherein the set of tags are associated with one or more early-access programs of one or more products; submitting to the trained cognitive engine a first set of customer data associated with a first instance of a first early-access program, wherein the first instance is associated with a customer and a first product; receiving from the trained cognitive engine a plurality of data packets associated with the tags, responsive to the first set of customer data; and reconciling the first instance of the first early-access program based at least in part on the plurality of data packets.  
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and subject matter viewed as certain methods of organizing human activity with the additional recitation of generic computer components.  That is, other than reciting “computer program product,” “computer-readable storage medium,” “processor,” and “cognitive engine,” in exemplary Claim 15, nothing in the claim precludes the steps from practically being performed in the mind or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of Claim 15 encompass reconciling customers with associated programs.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components 
	The abstract idea is not integrated into a practical application.  As stated above, Claim 15 recites the additional elements of “computer program product,” “computer-readable storage medium,” “processor,” and “cognitive engine” to perform the limitations recited above.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of sending and receiving customer data), add insignificant extra-solutionary activity to the abstract idea, and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. early-access programs) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements facilitate reconciliations for customers.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
	The claims do not limit the “computer program product,” “computer-readable storage medium,” “processor,” and “cognitive engine” to any elements that may be construed as “significantly more” than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than electronic computing devices with memories and communication features, which the courts have found to be well-understood, routine, and conventional attributes.  For example, the courts found a processing unit, storage device, and operating system with a user interface and devices for communicating over a network to be conventional computing components.  Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed Cir. 2016); Alice Pty. v. CLS Bank, 573 U.S. 208 (2014).  A computer-program product, computer-readable storage medium, and processor are therefore insufficient to provide inventive concept when performing well-known, routine, and conventional activity as seen in the pending invention.  Further, the In re Alappat superseded by Alice).  
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
Claims 16-20 do not add “significantly more” to the ineligibility of Claim 15 and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 16-20 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental activities but for the generic components of parent Claim 15.  The analysis for Claim 15 therefore applies equally to Claims 16-20.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 15-20 are therefore ineligible.  
Exemplary Claim 8 substantially recites:  A system comprising:  a memory having computer-readable instructions; and one or more processors for executing the computer-readable instructions, the computer-readable instructions comprising instructions for:  training a cognitive engine to recognize a set of tags in customer data, wherein the set of tags are associated with one or more early-access programs of one or more products; submitting to the trained cognitive engine a first set of customer data associated with a first instance of a first early-access program, wherein the first instance is associated with a customer and a first product; receiving from the trained cognitive engine a plurality of data packets associated with the tags, responsive to the first set of customer data; and reconciling the first instance of the first early-access program based at least in part on the plurality of data packets.  
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and subject matter viewed as certain methods of organizing human activity with the additional recitation of generic computer components.  That is, other 
	The abstract idea is not integrated into a practical application.  As stated above, Claim 8 recites the additional elements of “memory,” “processor,” and “cognitive engine” to perform the limitations recited above.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of sending and receiving customer data), add insignificant extra-solutionary activity to the abstract idea, and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. early-access programs) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements facilitate reconciliations for customers.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
	The claims do not limit the “memory,” “processor,” and “cognitive engine” to any elements that may be construed as “significantly more” than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than electronic computing devices with memories and communication features, which the courts have found to be well-understood, routine, and conventional attributes.  For example, the courts found a processing unit, storage device, and operating system with a user interface and devices for communicating over a network to be conventional computing Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed Cir. 2016); Alice Pty. v. CLS Bank, 573 U.S. 208 (2014).  A computer-program product, computer-readable storage medium, and processor are therefore insufficient to provide inventive concept when performing well-known, routine, and conventional activity as seen in the pending invention.  Further, the engine as claimed appears to reflect specially programmed processing components, which is rendered insufficient to provide significantly more than the judicial exception.  MPEP 2106.05 b (citing In re Alappat superseded by Alice).  
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
Claims 9-14 do not add “significantly more” to the ineligibility of Claim 8 and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 9-14 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental activities but for the generic components of parent Claim 8.  The analysis for Claim 8 therefore applies equally to Claims 9-14.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 8-14 are therefore ineligible.  
	Claims 1-7 recite substantially similar limitations to Claims 8-14 and recite the additional elements of “computer” and “cognitive engine.”  The analysis for Claims 8-14 therefore applies to Claims 1-7.  Claims 1-7 are therefore ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (U.S. Patent Application Publication No. 20140249965) in view of Fano et al. (U.S. Patent Application Publication No. 20050189415).  

As per Claims 1, 8, and 15, Syed et al. teach a computer-implemented method comprising:
one or more early-access programs of one or more products [0008]; 
submitting a first set of customer data associated with a first instance of a first early-access program, wherein the first instance is associated with a customer and a first product [0040];
receiving a plurality of data packets, responsive to the first set of customer data [0040]; and
reconciling the first instance of the first early-access program based at least in part on the plurality of data packets [0040].  
	Syed et al. do not explicitly disclose but Fano et al. do teach 
training a cognitive engine to recognize a set of tags in customer data, wherein the set of tags are associated with one or more products [0047];
	submitting to the trained cognitive engine a first set of customer data (Fano et al. teach using data from the training transactional database [0046]);
	receiving from the trained cognitive engine a plurality of data packets associated with the tags data packets associated with the tags (Fano et al. teach compiling attributes from the data [0046]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Syed et al. with training a cognitive engine to recognize a set of tags in customer data, wherein the set of tags are associated with one or more products; submitting to the trained cognitive engine a first set of customer data; receiving from the trained cognitive engine a plurality of data packets associated with the tags data packets associated with the tags as seen in Fano et al. in order to provide consistency in generating data outputs, thereby decreasing errors in data usage, and thus decreasing time in mitigating discrepancies.  One having ordinary skill in the art would make this modification in order to facilitate increased accuracy in processing customer data, thereby enhancing customer satisfaction.  These inventions when viewed in a combined state would yield predictable results in processing consumer information.  

	As per Claims 2, 9, and 16, Syed et al. teach determining a general-availability (GA) order associated with the customer and the first product (Syed et al. teach a release date [0027]); and determining a pre-GA order associated with the customer and the first product, wherein the pre-GA order matches the GA order (Syed et al. teach transmitting full media rights after an early request for media rights (FIG. 7) [0047-0048].)  
  
	As per Claims 7 and 14, Syed et al. teach automatically initiating reconciliation of the first instance of the first early-access program based on a general-availability date of the first product (Syed et al. teach a release date [0027]).  

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (U.S. Patent Application Publication No. 20140249965) in view of Fano et al. (U.S. Patent Application Publication No. 20050189415) and Barton et al. (U.S. Patent Application Publication No. 20150302498).  

As per Claims 4, 11, and 18, Syed et al. and Fano et al. do not explicitly disclose but Barton et al. teach determining whether the first product meets a minimum ship level (Barton et al. teach a shipper providing a minimum level of security [0068] (Claim 22).)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Syed et al. in view of Fano et al. with determining whether the first product meets a minimum ship level as seen in Barton et al. in order to decrease instances of sub-par product releases, thereby decreasing instances of unsatisfied customers, and thus decreasing returns or refunds.  One having ordinary skill in the art would be motivated to make this modification in order to increase reliability in product releases, thereby incentivizing future purchases, and thus increasing revenue for merchants.  These inventions when viewed in a combined state would yield predictable results in facilitating transactions.  

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (U.S. Patent Application Publication No. 20140249965) in view of Fano et al. (U.S. Patent Application Publication No. 20050189415) and Chatter et al. (U.S. Patent No. 7778882).  

	As per Claims 5, 12, and 19, Syed et al. does not explicitly disclose but Fano et al. do teach receiving a plurality of sets of labeled customer data (Fano et al. teach various sets of data and models [0047] [0053]), wherein the plurality of sets of labeled customer data comprise a set of data, 
and wherein each data comprises an indication of a tag, in the set of tags, and a reference to a respective portion of the plurality of sets of labeled customer data [0046-0049] [0053].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Syed et al. with receiving a plurality of sets of labeled customer data, wherein the plurality of sets of labeled customer data comprise a set of data, and wherein each data couple comprises an indication of a tag, in the set of tags, and a reference to a respective portion of the plurality of sets of labeled customer data as seen in Fano et al. as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in processing consumer data for transactions.    
	Syed et al. and Fano et al. do not explicitly disclose but Chatter et al. do teach data couples (Claim 69). 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Syed et al. in view of Fano et al. with data couples as seen in Chatter et al. as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in processing consumer data for transactions.   
	
	As per Claims 6, 13, and 20, Syed et al. do not explicitly disclose but Fano et al. do teach the plurality of data packets comprise, for each tag in the set of tags, a reference to a portion of the first set of customer data that corresponds to the tag (Fano et al. teach references to specific customers (i.e. T sub C) [0053]).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Syed et al. with the plurality of data packets comprise, for each tag in the set of tags, a reference to a portion of the first set of customer data that corresponds to the tag as seen in Fano et al. as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in processing consumer data for transactions.   

Allowable Subject Matter
	Claims 3, 10, and 17 are allowable over the prior art but are subject to the pending 101 rejection and claim objections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627